DETAILED ACTION
Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This Office Action is responsive to communications filed on June 21, 2022.
Claim 1 has been cancelled.
New claims 2-21 have been added.
Claims 2-21 have been examined and are pending.

Response to Amendments
In view of Applicants' cancellation of claim 1, the objection to the claims is withdrawn. However, a new objection to the claims is raised below.
In view of Applicants' cancellation of claim 1 and addition of claims 2-21, the double patenting rejection has been updated to reflect the new claim set.

Claim Objections
Claims 3, 6, 7 and 9 are objected to for depending on cancelled claim 1.
Claims 13, 16, 17 and 19, all method claims, are objected to for depending on claim 11, a system claim.
Appropriate correction is required.
	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 8, 10, 11, 18 and 20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.

Claims 8 and 18 recite the limitation "wherein the plurality of computing resources...". There is insufficient antecedent basis for this limitation in their respective claims.
Claims 10, 11 and 20 recite the limitation "wherein the one or more computing resource descriptors..." There is insufficient antecedent basis for these limitations in their respective claims.
It is suggested Applicants correct the dependency of these claims to resolve this issue.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claims 2-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of US 11074051 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-20 of US 11074051 B2 contain all the limitations of instant application claims 2-21 (see mapping table below). Thus, claims 2-21 of the instant application are not patentably distinct from claims 1-20 of US 11074051 B2 and, as such, are unpatentable for obviousness-type double patenting.
US 11074051 B2
Instant Application 17/352975
1. A system comprising: 

one or more processors; and 

memory storing instructions that, when executed by the one or more processors, cause the system to perform: 

detecting one or more real-time events; 

fetching an application model based on a context, the context being based on the one or more real-time events, and meta-data associated with the one or more real-time events, the application model referencing one or more micro-functions, each micro-function being a declarative model of one or more atomic functions; 

transforming the one or more micro-functions into a plurality of micro-capabilities by: 

determining at least one computing resource for execution of at least one micro-capability of the plurality of micro-capabilities by matching a parameter of the at least one micro-capability of the plurality of micro-capabilities; and 

enabling execution and configuration of the at least one micro-capability on the at least one computing resource by providing access in a target environment to an interface, the interface capable of calling the at least one micro-capability to configure the at least one micro-capability on the at least one computing resource and execute the micro-capability on the at least one computing resource; 

executing and configuring the at least one micro-capability on the at least one computing resource; and 

providing an output of the at least one micro-capability from the at least one computing resource to the target environment.

2. The system of claim 1, wherein the one or more real-time events include a real-time system request of the target environment.

2. (New) A system comprising: 

a memory; 

at least one processor coupled to the memory and configured to: 


detect a real-time system request; 

determine a context and metadata based on the real-time system request; 

fetch an application model that references a micro-function based on the context and the metadata; 



transform the micro-function into a micro-capability by determining a computing resource to execute the micro-capability by matching a parameter of the micro-capability; 






configure the micro-capability on the computing resource by providing access in a target environment to an interface, the interface capable of calling the micro-capability to execute the micro-capability on the computing resource; and 








providing an output of the micro-capability from the computing resource to the target environment.

3. The system of claim 2, wherein the real-time system request indicates an application object in a header of the real-time system request, and the context includes an identifier indicating the application object.
3. (New) The system of claim 1, wherein the real-time system request indicates an application object in a header.

4. (New) The system of claim 2, wherein the context includes an identifier indicating the application object.

4. The system of claim 3, wherein the output of the at least one micro-capability from the at least one computing resource comprises a customized representation of the requested application object.

5. (New) The system of claim 3, wherein the output of the micro-capability comprises a customized representation of the application object.
5. The system of claim 1, wherein the application model, the one or more micro-functions, the plurality of micro-capabilities, and the at least one computing resource are modeled from a root object defining base properties and capabilities.

6. (New) The system of claim 1, wherein the application model, the micro-function, the micro-capability, and the computing resource are modeled from a root object defining base properties and capabilities.

6. The system of claim 1, further comprising a plurality of computing resources, wherein the plurality of computing resources includes the at least one computing resource, the plurality of computing resources providing a virtualized pool of resources, each of the plurality of computing resources being a virtualized infrastructure, a physical infrastructure, or a software-controlled device.

7. (New) The system of claim 1, further comprising a plurality of computing resources, wherein the plurality of computing resources includes the computing resource, wherein the plurality of computing resources provide a virtualized pool of resources, and wherein each of the plurality of computing resources are a virtualized infrastructure, a physical infrastructure, or a software-controlled device.
7. The system of claim 6, wherein the plurality of computing resources are distributed across a multi-dimensional network of nodes connected by one or more links.
8. (New) The system of claim 6, wherein the plurality of computing resources are distributed across a multi-dimensional network of nodes connected by one or more links.

8. The system of claim 1, wherein the at least one computing resource includes one or more computing resource descriptors, the one or more computing resource descriptors including an API descriptor associated with the interface.
9. (New) The system of claim 1, wherein the computing resource comprises one or more computing resource descriptors that include an API descriptor associated with the interface.

9. The system of claim 8, wherein the one or more computing resource descriptors comprise any of one or more local interfaces, local capabilities, local services, supporting services, and operating system kernels.
10. (New) The system of claim 8, wherein the one or more computing resource descriptors comprise any of one or more local interfaces, local capabilities, local services, supporting services, and operating system kernels.

10. The system of claim 8, wherein the one or more computing resource descriptors facilitate management of thread handling, resources, and memory spaces for the at least one computing resource as an operating system performs for a singular virtual infrastructure unit, physical infrastructure unit, or software-controlled device.

11. (New) The system of claim 8, wherein the one or more computing resource descriptors facilitate management of thread handling, resources, and memory spaces for the computing resource for a singular virtual infrastructure unit, physical infrastructure unit, or software-controlled device.

11. A method comprising: 

detecting one or more real-time events; 


fetching an application model based on a context, the context being based on the one or more real-time events, and meta-data associated with the one or more real-time events, the application model referencing one or more micro-functions, each micro-function being a declarative model of one or more atomic functions; 

transforming the one or more micro-functions into a plurality of micro-capabilities by: 

determining at least one computing resource for execution of at least one micro-capability of the plurality of micro-capabilities by matching a parameter of the at least one micro-capability of the plurality of micro-capabilities; and 

enabling execution and configuration of the at least one micro-capability on the at least one computing resource by providing access in a target environment to an interface, the interface capable of calling the at least one micro-capability to configure the at least one micro-capability on the at least one computing resource and execute the micro-capability on the at least one computing resource; 

executing and configuring the at least one micro-capability on the at least one computing resource; and 

providing an output of the at least one micro-capability from the at least one computing resource to the target environment.

12. The method of claim 11, wherein the one or more real-time events include a real-time system request of the target environment.

12. (New) A method, comprising:

detecting, by one or more processors, a real-time system request;

determining a context and metadata based on the real-time system request;

fetching an application model that references a micro-function based on the context and the metadata;



transforming the micro-function into a micro-capability by determining a computing resource to execute the micro-capability by matching a parameter of the micro-capability; 






configuring the micro-capability on the computing resource by providing access in a target environment to an interface, the interface capable of calling the micro-capability to configure and execute the micro-capability on the computing resource; and








providing an output of the micro-capability from the computing resource to the target environment.

13. The method of claim 12, wherein the real-time system request indicates an application object in a header of the real-time system request, and the context includes an identifier indicating the application object.
13. (New) The method of claim 11, wherein the real time system request indicates an application object in a header.

14. (New) The method of claim 12, wherein the context includes an identifier indicating the application object.

14. The method of claim 13, wherein the output of the at least one micro-capability from the at least one computing resource comprises a customized representation of the requested application object.

15. (New) The method of claim 13, wherein the output of the micro-capability comprises a customized representation of the application object.
15. The method of claim 11, wherein the application model, the one or more micro-functions, the plurality of micro-capabilities, and the at least one computing resource are modeled from a root object defining base properties and capabilities.

16. (New) The method of claim 11, wherein the application model, the micro-function, the micro-capability, and the computing resource are modeled from a root object defining base properties and capabilities.
16. The method of claim 11, further comprising determining a plurality of computing resources, wherein the plurality of computing resources includes the at least one computing resource, the plurality of computing resources providing a virtualized pool of resources, each of the plurality of computing resources being a virtualized infrastructure, a physical infrastructure, or a software-controlled device.

17. (New) The method of claim 11, further comprising a plurality of computing resources, wherein the plurality of computing resources includes the computing resource, wherein the plurality of computing resources provide a virtualized pool of resources, and wherein each of the plurality of computing resources are a virtualized infrastructure, a physical infrastructure, or a software-controlled device.
17. The method of claim 16, wherein the plurality of computing resources are distributed across a multi-dimensional network of nodes connected by one or more links.

18. (New) The method of claim 16, wherein the plurality of computing resources are distributed across a multi-dimensional network of nodes connected by one or more links.
18. The method of claim 11, wherein the at least one computing resource includes one or more computing resource descriptors, the one or more computing resource descriptors including an API descriptor associated with the interface.

19. (New) The method of claim 11, wherein the computing resource comprises one or more computing resource descriptors that include an API descriptor associated with the interface.
19. The method of claim 18, wherein the one or more computing resource descriptors comprise any of one or more local interfaces, local capabilities, local services, supporting services, and operating system kernels.
20. (New) The method of claim 18, wherein the one or more computing resource descriptors comprise any of one or more local interfaces, local capabilities, local services, supporting services, and operating system kernels.

20. A non-transitory computer readable medium comprising instructions that, when executed, cause one or more processors to perform: 


detecting one or more real-time events; 


fetching an application model based on a context, the context being based on the one or more real-time events, and meta-data associated with the one or more real-time events, the application model referencing one or more micro-functions, each micro-function being a declarative model of one or more atomic functions; 

transforming the one or more micro-functions into a plurality of micro-capabilities by: 

determining at least one computing resource for execution of at least one micro-capability of the plurality of micro-capabilities by matching a parameter of the at least one micro-capability of the plurality of micro-capabilities; and 

enabling execution and configuration of the at least one micro-capability on the at least one computing resource by providing access in a target environment to an interface, the interface capable of calling the at least one micro-capability to configure the at least one micro-capability on the at least one computing resource and execute the micro-capability on the at least one computing resource; 

executing and configuring the at least one micro-capability on the at least one computing resource; and 

providing an output of the at least one micro-capability from the at least one computing resource to the target environment.

21. (New) A non-transitory computer-readable device having instructions stored thereon that, when executed by at least one computing device, causes the at least one computing device to perform operations comprising:

detecting, by one or more processors, a real-time system request;

determining a context and metadata based on the real-time system request;

fetching an application model that references a micro-function based on the context and the metadata;



transforming the micro-function into a micro-capability by determining a computing resource to execute the micro-capability by matching a parameter of the micro-capability;






configuring the micro-capability on the computing resource by providing access in a target environment to an interface, the interface capable of calling the micro-capability to configure and execute the micro-capability on the computing resource; and








providing an output of the micro-capability from the computing resource to the target environment.


Claims 2-8, 12-18 and 21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4-10 and 13-19 of US 10452361 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1, 4-10 and 13-19 of US 10452361 B2 contain all the limitations of instant application claims 2-8, 12-18 and 21 (see mapping table below). Thus, claims 2-8, 12-18 and 21 of the instant application are not patentably distinct from claims 1, 4-10 and 13-19 of US 10452361 B2 and, as such, are unpatentable for obviousness-type double patenting.
US 10452361 B2
Instant Application 17/352975
1. A system comprising: 

one or more processors; and 

memory storing instructions that, when executed by the one or more processors, cause the system to perform: 

detecting one or more real-time events and determining a context of the one or more real-time events; 


fetching an application model based on the context of the one or more real-time events, the application model referencing one or more micro-functions, each micro-function being a declarative model of one or more atomic functions; 

constructing a functional graph based on the one or more micro-functions of the application model; 

transforming the one or more micro-functions into a plurality of micro-capabilities by: 

determining at least one computing resource for execution of at least one micro-capability of the plurality of micro-capabilities by matching a parameter of the at least one micro-capability of the plurality of micro-capabilities; 

enabling execution and configuration of the at least one micro-capability on the at least one computing resource by providing access in a target environment to an application program interface (API), the API capable of calling the at least one micro-capability to configure the at least one micro-capability on the at least one computing resource and execute the micro-capability on the at least one computing resource; 

receiving a request to execute and configure the at least one micro-capability on the at least one computing resource from the target environment; 

executing and configuring the at least one micro-capability on the at least one computing resource; and 

providing an output of the at least one micro-capability from the at least one computing resource to the target environment.

4. The system of claim 1, wherein the one or more real-time events include a real-time system request of the target environment.

2. (New) A system comprising: 

a memory; 

at least one processor coupled to the memory and configured to: 


detect a real-time system request; 

determine a context and metadata based on the real-time system request; 

fetch an application model that references a micro-function based on the context and the metadata; 








transform the micro-function into a micro-capability by determining a computing resource to execute the micro-capability by matching a parameter of the micro-capability; 






configure the micro-capability on the computing resource by providing access in a target environment to an interface, the interface capable of calling the micro-capability to execute the micro-capability on the computing resource; and 














providing an output of the micro-capability from the computing resource to the target environment.
5. The system of claim 4, wherein the real-time system request indicates an application object in a header of the real-time system request, and the context includes an identifier indicating the application object.
3. (New) The system of claim 1, wherein the real-time system request indicates an application object in a header.

4. (New) The system of claim 2, wherein the context includes an identifier indicating the application object.

6. The system of claim 5, wherein the output of the at least one micro-capability from the at least one computing resource comprises a customized representation of the requested application object.

5. (New) The system of claim 3, wherein the output of the micro-capability comprises a customized representation of the application object.
7. The system of claim 1, wherein the application model, the one or more micro-functions, the plurality of micro-capabilities, and the at least one computing resource are modeled from a root object defining base properties and capabilities.

6. (New) The system of claim 1, wherein the application model, the micro-function, the micro-capability, and the computing resource are modeled from a root object defining base properties and capabilities.

8. The system of claim 1, further comprising a plurality of computing resources, wherein the plurality of computing resources includes the at least one computing resource, the plurality of computing resources providing a virtualized pool of resources, each of the plurality of computing resources being a virtualized infrastructure, a physical infrastructure, or a software-controlled device.

7. (New) The system of claim 1, further comprising a plurality of computing resources, wherein the plurality of computing resources includes the computing resource, wherein the plurality of computing resources provide a virtualized pool of resources, and wherein each of the plurality of computing resources are a virtualized infrastructure, a physical infrastructure, or a software-controlled device.
9. The system of claim 8, wherein the plurality of computing resources are distributed across a multi-dimensional network of nodes connected by one or more links.
8. (New) The system of claim 6, wherein the plurality of computing resources are distributed across a multi-dimensional network of nodes connected by one or more links.

10. A method comprising: 

detecting one or more real-time events and determining a context of the one or more real-time events; 



fetching an application model based on the context of the one or more real-time events, the application model referencing one or more micro-functions, each micro-function being a declarative model of one or more atomic functions; 

constructing a functional graph based on the one or more micro-functions of the application model; 

transforming the one or more micro-functions into a plurality of micro-capabilities by: determining at least one computing resource for execution of at least one of the plurality of micro-capabilities by matching a parameter of the at least one micro-capability of the plurality of micro-capabilities; 

enabling execution and configuration of the at least one micro-capability on the at least one computing resource by providing access in a target environment to an application program interface (API), the API capable of calling the at least one micro-capability to configure the at least one micro-capability on the at least one computing resource and execute the micro-capability on the at least one computing resource; 

receiving a request to execute and configure the at least one micro-capability on the at least one computing resource from the target environment; 

executing and configuring the at least one micro-capability on the at least one computing resource; and 

providing an output of the at least one micro-capability from the at least one computing resource to the target environment.

13. The method of claim 10, wherein the one or more real-time events include a real-time system request of the target environment.

12. (New) A method, comprising:

detecting, by one or more processors, a real-time system request;

determining a context and metadata based on the real-time system request;

fetching an application model that references a micro-function based on the context and the metadata;








transforming the micro-function into a micro-capability by determining a computing resource to execute the micro-capability by matching a parameter of the micro-capability; 




configuring the micro-capability on the computing resource by providing access in a target environment to an interface, the interface capable of calling the micro-capability to configure and execute the micro-capability on the computing resource; and














providing an output of the micro-capability from the computing resource to the target environment.

14. The method of claim 13, wherein the real-time system request indicates an application object in a header of the real-time system request, and the context includes an identifier indicating the application object.
13. (New) The method of claim 11, wherein the real time system request indicates an application object in a header.

14. (New) The method of claim 12, wherein the context includes an identifier indicating the application object.

15. The method of claim 14, wherein the output of the at least one micro-capability from the at least one computing resource comprises a customized representation of the requested application object.

15. (New) The method of claim 13, wherein the output of the micro-capability comprises a customized representation of the application object.
16. The method of claim 10, wherein the application model, the one or more micro-functions, the plurality of micro-capabilities, and the at least one computing resource are modeled from a root object defining base properties and capabilities.

16. (New) The method of claim 11, wherein the application model, the micro-function, the micro-capability, and the computing resource are modeled from a root object defining base properties and capabilities.
17. The method of claim 10, further comprising a plurality of computing resources, wherein the plurality of computing resources includes the at least one computing resource, the plurality of computing resources providing a virtualized pool of resources, each of the plurality of computing resources being a virtualized infrastructure, a physical infrastructure, or a software-controlled device.

17. (New) The method of claim 11, further comprising a plurality of computing resources, wherein the plurality of computing resources includes the computing resource, wherein the plurality of computing resources provide a virtualized pool of resources, and wherein each of the plurality of computing resources are a virtualized infrastructure, a physical infrastructure, or a software-controlled device.
18. The method of claim 17, wherein the plurality of computing resources are distributed across a multi-dimensional network of nodes connected by one or more links.

18. (New) The method of claim 16, wherein the plurality of computing resources are distributed across a multi-dimensional network of nodes connected by one or more links.
19. A non-transitory computer readable medium comprising instructions that, when executed, cause one or more processors to perform: 


detecting one or more real-time events and determining a context of the one or more real-time events; 



fetching an application model based on the context of the one or more real-time events, the application model referencing one or more micro-functions, each micro-function being a declarative model of one or more atomic functions; 

constructing a functional graph based on the one or more micro-functions of the application model; 

transforming the one or more micro-functions into a plurality of micro-capabilities by: determining at least one computing resource for execution of at least one of the plurality of micro-capabilities by matching a parameter of the at least one micro-capability of the plurality of micro-capabilities; 

enabling execution and configuration of the at least one micro-capability on the at least one computing resource by providing access in a target environment to an application program interface (API), the API capable of calling the at least one micro-capability to configure the at least one micro-capability on the at least one computing resource and execute the micro-capability on the at least one computing resource; 

receiving a request to execute and configure the at least one micro-capability on the at least one computing resource from the target environment; 

executing and configuring the at least one micro-capability on the at least one computing resource; and 

providing an output of the at least one micro-capability from the at least one computing resource to the target environment.

21. (New) A non-transitory computer-readable device having instructions stored thereon that, when executed by at least one computing device, causes the at least one computing device to perform operations comprising:

detecting, by one or more processors, a real-time system request;

determining a context and metadata based on the real-time system request;

fetching an application model that references a micro-function based on the context and the metadata;








transforming the micro-function into a micro-capability by determining a computing resource to execute the micro-capability by matching a parameter of the micro-capability;




configuring the micro-capability on the computing resource by providing access in a target environment to an interface, the interface capable of calling the micro-capability to configure and execute the micro-capability on the computing resource; and














providing an output of the micro-capability from the computing resource to the target environment.


Claims 2-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 and 21 of US 9841955 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-19 and 21 of US 9841955 B2 contain all the limitations of instant application claims 2-21 (see mapping table below). Thus, claims 2-21 of the instant application are not patentably distinct from claims 1-19 and 21 of US 9841955 B2 and, as such, are unpatentable for obviousness-type double patenting.
US 9841955 B2
Instant Application 17/352975
1. A system that dynamically determines desired functionality based on context of real-time events, constructs functional components based on the desired functionality, and executes the functional components in real-time on a deployment target as a contextually-motivated service, the system comprising: 

one or more processors; and 

memory storing instructions that, when executed by the one or more processors, cause the system to perform: 

detecting one or more real-time events and determining a context based on the one or more real-time events; 


fetching an application model based on the context and meta-data associated with the one or more real-time events, the application model referencing one or more micro-functions, each micro-function being a declarative model of one or more atomic functions and including at least one pre-condition descriptor and at least one post-condition descriptor; 

constructing a functional graph based on the one or more micro-functions of the application model; 

transforming the one or more micro-functions into a plurality of micro-capabilities, each micro-capability of the plurality of micro-capabilities being capable of satisfying at least one pre-condition of the at least one pre-condition descriptor and at least one post-condition of the at least one post-condition descriptor by: 

determining at least one computing resource for execution of at least one micro-capability of the plurality of micro-capabilities by matching pre-conditions of the at least one micro-capability of the plurality of micro-capabilities and matching post-conditions of the at least one micro-capability of the plurality of micro-capabilities; 

enabling execution and configuration of the at least one micro-capability on the at least one computing resource by providing access in a target environment to an application program interface (API), the API capable of calling the at least one micro-capability to configure the at least one micro-capability on the at least one computing resource and execute the micro-capability on the at least one computing resource; 

receiving a request to execute and configure the at least one micro-capability on the at least one computing resource from the target environment; 

executing and configuring the at least one micro-capability on the at least one computing resource; and 

providing an output of the at least one micro-capability from the at least one computing resource to the target environment.

2. The system of claim 1, wherein the one or more real-time events include a real-time system request of the target environment.

2. (New) A system comprising: 







a memory; at least one processor coupled to the memory and configured to: 




detect a real-time system request; 

determine a context and metadata based on the real-time system request; 

fetch an application model that references a micro-function based on the context and the metadata; 











transform the micro-function into a micro-capability by determining a computing resource to execute the micro-capability by matching a parameter of the micro-capability; 














configure the micro-capability on the computing resource by providing access in a target environment to an interface, the interface capable of calling the micro-capability to execute the micro-capability on the computing resource; and 














providing an output of the micro-capability from the computing resource to the target environment.
3. The system of claim 2, wherein the real-time system request indicates an application object in a header of the real-time system request, and the context includes an identifier indicating the application object.
3. (New) The system of claim 1, wherein the real-time system request indicates an application object in a header.

4. (New) The system of claim 2, wherein the context includes an identifier indicating the application object.

4. The system of claim 3, wherein the output of the at least one micro-capability from the at least one computing resource comprises a customized representation of the requested application object.

5. (New) The system of claim 3, wherein the output of the micro-capability comprises a customized representation of the application object.
5. The system of claim 1, wherein the application model, the one or more micro-functions, the plurality of micro-capabilities, and the at least one computing resource are modeled from a root object defining base properties and capabilities.

6. (New) The system of claim 1, wherein the application model, the micro-function, the micro-capability, and the computing resource are modeled from a root object defining base properties and capabilities.

6. The system of claim 1, further comprising a plurality of computing resources, wherein the plurality of computing resources includes the at least one computing resource, the plurality of computing resources providing a virtualized pool of resources, each of the plurality of computing resources being a virtualized infrastructure, a physical infrastructure, or a software-controlled device.

7. (New) The system of claim 1, further comprising a plurality of computing resources, wherein the plurality of computing resources includes the computing resource, wherein the plurality of computing resources provide a virtualized pool of resources, and wherein each of the plurality of computing resources are a virtualized infrastructure, a physical infrastructure, or a software-controlled device.
7. The system of claim 6, wherein the plurality of computing resources are distributed across a multi-dimensional network of nodes connected by one or more links.
8. (New) The system of claim 6, wherein the plurality of computing resources are distributed across a multi-dimensional network of nodes connected by one or more links.

8. The system of claim 1, wherein the at least one computing resource includes one or more computing resource descriptors, the one or more computing resource descriptors including an API descriptor associated with the API.
9. (New) The system of claim 1, wherein the computing resource comprises one or more computing resource descriptors that include an API descriptor associated with the interface.

9. The system of claim 8, wherein the one or more computing resource descriptors comprise any of one or more local interfaces, local capabilities, local services, supporting services, and operating system kernels.
10. (New) The system of claim 8, wherein the one or more computing resource descriptors comprise any of one or more local interfaces, local capabilities, local services, supporting services, and operating system kernels.

10. The system of claim 8, wherein the one or more computing resource descriptors facilitate management of thread handling, resources, and memory spaces for the at least one computing resource as an operating system performs for a singular virtual infrastructure unit, physical infrastructure unit, or software-controlled device.

11. (New) The system of claim 8, wherein the one or more computing resource descriptors facilitate management of thread handling, resources, and memory spaces for the computing resource for a singular virtual infrastructure unit, physical infrastructure unit, or software-controlled device.

11. A method that dynamically determines desired functionality based on context of real-time events, constructs functional components based on the desired functionality, and executes the functional components in real-time on a deployment target as a contextually-motivated service, the method comprising: 

detecting one or more real-time events and determining a context based on the one or more real-time events; 



fetching an application model based on the context and meta-data associated with the one or more real-time events, the application model referencing one or more micro-functions, each micro-function being a declarative model of one or more atomic functions and including at least one pre-condition descriptor and at least one post-condition descriptor; 

constructing a functional graph based on the one or more micro-functions of the application model; 

transforming the one or more micro-functions into a plurality of micro-capabilities, each micro-capability of the plurality of micro-capabilities being capable of satisfying at least one pre-condition of the at least one pre-condition descriptor and at least one post-condition of the at least one post-condition descriptor, by: 

determining at least one computing resource for execution of at least one micro-capability of the plurality of micro-capabilities by matching pre-conditions of the at least one micro-capability of the plurality of micro-capabilities and matching post-conditions of the at least one micro-capability of the plurality of micro-capabilities; 

enabling execution and configuration of the at least one micro-capability on the at least one computing resource by providing access in a target environment to an application program interface (API), the API capable of calling the at least one micro-capability to configure the at least one micro-capability on the at least one computing resource and execute the micro-capability on the at least one computing resource; 

receiving a request to execute and configure the at least one micro-capability on the at least one computing resource from the target environment; 

executing and configuring the at least one micro-capability on the at least one computing resource; and 

providing an output of the at least one micro-capability from the at least one computing resource to the target environment.

12. The method of claim 11, wherein the one or more real-time events include a real-time system request of the target environment.

12. (New) A method, comprising:







detecting, by one or more processors, a real-time system request;

determining a context and metadata based on the real-time system request;

fetching an application model that references a micro-function based on the context and the metadata;











transforming the micro-function into a micro-capability by determining a computing resource to execute the micro-capability by matching a parameter of the micro-capability; 














configuring the micro-capability on the computing resource by providing access in a target environment to an interface, the interface capable of calling the micro-capability to configure and execute the micro-capability on the computing resource; and














providing an output of the micro-capability from the computing resource to the target environment.

13. The method of claim 12, wherein the real-time system request indicates an application object in a header of the real-time system request, and the context includes an identifier indicating the application object.
13. (New) The method of claim 11, wherein the real time system request indicates an application object in a header.

14. (New) The method of claim 12, wherein the context includes an identifier indicating the application object.

14. The method of claim 13, wherein the output of the at least one micro-capability from the at least one computing resource comprises a customized representation of the requested application object.

15. (New) The method of claim 13, wherein the output of the micro-capability comprises a customized representation of the application object.
15. The method of claim 11, wherein the application model, the one or more micro-functions, the plurality of micro-capabilities, and the at least one computing resource are modeled from a root object defining base properties and capabilities.

16. (New) The method of claim 11, wherein the application model, the micro-function, the micro-capability, and the computing resource are modeled from a root object defining base properties and capabilities.
16. The method of claim 11, further comprising determining a plurality of computing resources, wherein the plurality of computing resources includes the at least one computing resource, the plurality of computing resources providing a virtualized pool of resources, each of the plurality of computing resources being a virtualized infrastructure, a physical infrastructure, or a software-controlled device.

17. (New) The method of claim 11, further comprising a plurality of computing resources, wherein the plurality of computing resources includes the computing resource, wherein the plurality of computing resources provide a virtualized pool of resources, and wherein each of the plurality of computing resources are a virtualized infrastructure, a physical infrastructure, or a software-controlled device.
17. The method of claim 16, wherein the plurality of computing resources are distributed across a multi-dimensional network of nodes connected by one or more links.

18. (New) The method of claim 16, wherein the plurality of computing resources are distributed across a multi-dimensional network of nodes connected by one or more links.
18. The method of claim 11, wherein the at least one computing resource includes one or more computing resource descriptors, the one or more computing resource descriptors including an API descriptor associated with the API.

19. (New) The method of claim 11, wherein the computing resource comprises one or more computing resource descriptors that include an API descriptor associated with the interface.
19. The method of claim 18, wherein the one or more computing resource descriptors comprise any of one or more local interfaces, local capabilities, local services, supporting services, and operating system kernels.
20. (New) The method of claim 18, wherein the one or more computing resource descriptors comprise any of one or more local interfaces, local capabilities, local services, supporting services, and operating system kernels.

21. A non-transitory computer readable medium comprising instructions that, when executed, cause one or more processors to perform: 


detecting one or more real-time events and determining a context based on the one or more real-time events; 

fetching an application model based on the context and meta-data associated with the one or more real-time events, the application model referencing one or more micro-functions, each micro-function being a declarative model of one or more atomic functions and including at least one pre-condition descriptor and at least one post-condition descriptor; 

constructing a functional graph based on the one or more micro-functions of the application model; 

transforming the one or more micro-functions into a plurality of micro-capabilities, each micro-capability of the plurality of micro-capabilities being capable of satisfying at least one pre-condition of the at least one pre-condition descriptor and at least one post-condition of the at least one post-condition descriptor, by: 

determining at least one computing resource for execution of at least one micro-capability of the plurality of micro-capabilities by matching pre-conditions of the at least one micro-capability of the plurality of micro-capabilities and matching post-conditions of the at least one micro-capability of the plurality of micro-capabilities; 

enabling execution and configuration of the at least one micro-capability on the at least one computing resource by providing access in a target environment to an application program interface (API), the API capable of calling the at least one micro-capability to configure the at least one micro-capability on the at least one computing resource and execute the micro-capability on the at least one computing resource; 

receiving a request to execute and configure the at least one micro-capability on the at least one computing resource from the target environment; 

executing and configuring the at least one micro-capability on the at least one computing resource; and 

providing an output of the at least one micro-capability from the at least one computing resource to the target environment.

21. (New) A non-transitory computer-readable device having instructions stored thereon that, when executed by at least one computing device, causes the at least one computing device to perform operations comprising:

detecting, by one or more processors, a real-time system request;


determining a context and metadata based on the real-time system request;

fetching an application model that references a micro-function based on the context and the metadata;








transforming the micro-function into a micro-capability by determining a computing resource to execute the micro-capability by matching a parameter of the micro-capability;














configuring the micro-capability on the computing resource by providing access in a target environment to an interface, the interface capable of calling the micro-capability to configure and execute the micro-capability on the computing resource; and














providing an output of the micro-capability from the computing resource to the target environment.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US 20160299790 A1 - Endpoint Management System And Virtual Compute System; US 20070016897 A1 - Methods, Apparatus And Computer Programs For Optimized Parsing And Service Invocation; and US 20120246336 A1 - Method And Apparatus For Providing Context-Based Boundaries For Service Management.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEOFFREY R ST LEGER whose telephone number is (571)270-7720. The examiner can normally be reached M-F (IFP) ~9:00-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S Sough can be reached on 571-272-6799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GEOFFREY R ST LEGER/Primary Examiner, Art Unit 2192